FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-2537
                  _____________________________

AIVARAS MARDOSAS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

                          October 3, 2018


PER CURIAM.

     Following an extended online investigation that utilized a file-
sharing software tool known as “BitTorrent Roundup,” members of
the Tallahassee Police Department’s Internet Crimes Against
Children Task Force arrived at a home in Leon County armed with
a search warrant and seized, among other items, Appellant’s
computer and hard drive. Afterwards, Appellant was charged by
Information with 421 counts of aggravated possession of child
pornography pursuant to sections 827.071(5)(a) and 775.0847(2),
Florida Statutes (2014). Appellant filed a motion to suppress the
evidence obtained as a result of the search warrant, which the trial
court denied. Ultimately, Appellant entered a plea of no contest,
expressly reserving the right to appeal the trial court’s dispositive
ruling on his motion to suppress. 1

     After carefully reviewing the record, we affirm the trial court’s
ruling that the search warrant did not lack probable cause. See
State v. Williams, 46 So. 3d 1149 (Fla. 1st DCA 2010). We
acknowledge that the officer in charge of the investigation was
unable, personally, to view the video containing the child
pornography—which he knew from his investigation had been
downloaded onto Appellant’s hard drive—but, instead, in his
affidavit for search warrant, utilized a graphic description of the
same video given by another detective who had personally viewed
the video, which description he was able to acquire from a law
enforcement database maintained by the National Center for
Missing and Exploited Children. We hold that any flaw due to the
lead investigator’s lack of personal knowledge of the video was
cured by the rationale underlying the “fellow officer rule.” See
State v. Bowers, 87 So. 3d 704 (Fla. 2012). 2 We also find that the


    1  This appeal was timely filed within thirty days of the
rendition of the written order imposing Appellant’s sentence. See
Fla. R. App. P. 9.140(b)(3). Furthermore, the record
unquestionably demonstrates that Appellant reserved the right to
appeal the trial court’s admittedly dispositive order, as permitted
by Florida Rule of Appellate Procedure 9.140(2)(i).
    2   In Bowers, the Florida Supreme Court held:

    The fellow officer rule has been applied by this Court only
    to instances where the officer is testifying as to the details
    of a search or seizure in which the officer was a direct
    participant. If an officer relies on a chain of evidence to
    formulate his or her belief as to the existence of probable
    cause for a search or seizure, the rule excuses the officer
    from possessing personal knowledge of each link in the
    chain of evidence if the collective knowledge of all the
    officers involved supports a finding of probable cause. In
    short, the rule allows an officer to testify with regard to a
    previous link in the chain for the purpose of justifying his
    or her own conduct.

                                  2
case of United States v. Cartier, 543 F.3d 442 (8th Cir. 2008), is
factually and logically persuasive, and hold that it is supportive of
our ultimate conclusion that the trial court did not err in denying
Appellant’s motion to suppress.

    AFFIRMED.

MAKAR, OSTERHAUS, and JAY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________



Zilvinas Mardosas of Mardosas Law, PLLC, West Palm Beach, for
Appellant.

Pamela Jo Bondi, Attorney General, and Daniel Krumbholz,
Assistant Attorney General, Tallahassee, for Appellee.
87 So. 3d at 710-11.

                                 3